UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7110


DOUGLAS G. WHITFIELD,

                Plaintiff - Appellant,

          v.

OFFICER LEE; OFFICER STANCIL; LIEUTENANT SMITH,

                Defendants - Appellees,
          and

DICK JENKINS, Sheriff;     RANDLE   SMITH,    Lieutenant;   DARREL
LAND, Detective,

                Defendants.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:10-ct-03151-D)


Submitted:   November 20, 2012              Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Douglas G. Whitfield, Appellant Pro Se.             Sonny Sade Haynes,
WOMBLE CARLYLE SANDRIDGE & RICE, PLLC,            Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Douglas   G.   Whitfield       appeals   the   district   court’s

order granting summary judgment to the defendants on his claims

filed pursuant to 42 U.S.C. § 1983 (2006).          We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.          Whitfield v. Lee, No.

5:10-ct-03151-D (E.D.N.C. June 22, 2012).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                     2